Citation Nr: 1731018	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-06 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as due to undiagnosed illness or as secondary to joint pain.

3.  Whether new and material evidence has been received to reopen the claim for service connection for Gulf War Syndrome, to include symptoms of irritable bowel syndrome.

4.  Entitlement to service connection for Gulf War Syndrome, to include symptoms of irritable bowel syndrome.

5.  Whether new and material evidence has been received to reopen the claim for service connection for joint pain, to include knees, elbows, and shoulders as due to an undiagnosed illness.

6.  Entitlement to service connection for joint pain, to include knees, elbows, and shoulders as due to an undiagnosed illness.

7.  Whether new and material evidence has been received to reopen the claim for service connection for sleep disorder, to include sleep apnea.

8.  Entitlement to service connection for a sleep disorder, to include sleep apnea.


REPRESENTATION

The Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1988 to May 1991.  The Veteran is in receipt of the Southwest Asia Service Medal and the Kuwait Liberation Medal.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

Regarding the issue of whether new and material evidence has been submitted to reopen the claim of service connection for an acquired psychiatric disorder, the September 2010 rating decision adjudicated whether the Veteran was seeking service connection for PTSD.  However, in March 2016 correspondence, the Veteran's attorney requested that the claim for service connection for PTSD be amended to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service-connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The United States Court of Appeals for Veterans Claims (Court) has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively - after there has been a finding of fact based upon competent medical evidence.  See Clemons, 23 Vet. App. at 8.  In the context of 38 U.S.C.A. § 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality (res judicata) of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.  In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries or whether the evidence substantiates an element of a previously-adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).

As will be explained below, a July 2000 final rating decision denied the issue of entitlement to service connection for adjustment disorder and major depressive disorder (claimed as decreased concentration, forgetfulness, dysphoria, decreased energy, sleep disturbances, feelings of worthlessness, anxiety, and depressed mood).  Since the prior denials of service connection for adjustment disorder and major depressive disorder included consideration of claims for separate diagnoses based on the same symptoms being reported in conjunction with the current claim, the Board concludes that the claim is most appropriately characterized as a petition to 

reopen a claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The issue has been recharacterized accordingly on the title page.

The Veteran's attorney has also described the Veteran's sleep apnea claim as being for a sleep disorder in March 2016 correspondence.  The Board finds that a claim for entitlement to service connection for sleep apnea is more accurately described as entitlement to service connection for a sleep disorder, to include sleep apnea.  See Clemons, 23 Vet. App. at 8.  The issue has been recharacterized accordingly on the title page.

The issues on appeal have previously been adjudicated in rating decisions that have since become final.  Therefore, the Board must address whether new and material evidence has been received to reopen and permit adjudication of these claims.  The Board's consideration of new and material evidence is noted on the title page.

In March 2016 correspondence, the Veteran's attorney represents that a claim for entitlement to a total disability rating based on individual unemployability (TDIU) was raised in 2011 in connection with the issues on appeal.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issues of service connection for (1) an acquired psychiatric disorder, (2) Gulf War Syndrome, to include symptoms of irritable bowel syndrome, (3) joint pain, to include knees, elbows, and shoulders as due to an undiagnosed illness, and (4) a sleep disorder, to include sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  A July 2000 rating decision denied service connection for adjustment disorder and major depressive disorder (claimed as decreased concentration, forgetfulness dysphoria, decreased energy, sleep disturbances, feelings of worthlessness, anxiety, and depressed mood), while a January 2005 rating decision declined to reopen the claim.  The Veteran did not appeal these decisions or submit new and material evidence within one year of their issuance.

2.  Evidence associated with the claim file since the January 2005 denial is relevant and probative.  

3.  An August 2008 rating decision denied service connection for Gulf War Syndrome, to include symptoms of irritable bowel syndrome.  The Veteran did not appeal the decision or submit new and material evidence within one year of the decision's issuance.

4.  Evidence associated with the claim file since the August 2008 denial is relevant and probative.  

5.  A January 2005 rating decision denied service connection for joint pain, to include knees, elbows, and shoulders, as due to an undiagnosed illness, while an August 2008 rating decision declined to reopen the claim.  The Veteran did not appeal these decisions or submit new and material evidence within one year of their issuance.

6.  Evidence associated with the claim file since the August 2008 denial is relevant and probative.

7.  A June 2001 rating decision denied service connection for sleep apnea, while January 2005 and August 2008 rating decisions declined to reopen the claim.  The Veteran did not appeal these decisions or submit new and material evidence within one year of their issuance.

8.  Evidence associated with the claim file since the August 2008 denial is relevant and probative.  


CONCLUSIONS OF LAW

1.  The July 2000 and January 2005 rating decisions denying claims related to service connection for an acquired psychiatric disorder are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been received and the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The August 2008 rating decision denying service connection for Gulf War Syndrome, to include symptoms of irritable bowel syndrome, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

4.  New and material evidence has been received and the claim for service connection for Gulf War Syndrome, to include symptoms of irritable bowel syndrome, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  The January 2005 and August 2008 rating decisions denying claims related to service connection for joint pain, to include knees, elbows, and shoulders, as due to an undiagnosed illness, are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

6.  New and material evidence has been received and the claim for service connection for joint pain, to include knees, elbows, and shoulders, as due to an undiagnosed illness, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

7.  The June 2001, January 2005, and August 2008 rating decisions denying claims related to service connection for sleep apnea are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

8.  New and material evidence has been received and the claim for sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this case, the Board is reopening the claims.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Legal Criteria and Analysis

A prior final decision will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that the evidence is new and material, the case is reopened and evaluated in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making this determination, the Board must look at all of the evidence submitted since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  

New and material evidence is evidence which has not been previously submitted to agency decision makers which relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled, must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
Acquired Psychiatric Disorder

Entitlement to service connection for adjustment disorder and major depressive disorder (claimed as decreased concentration, forgetfulness, dysphoria, decreased energy, sleep disturbances, feelings of worthlessness, anxiety, and depressed mood) was denied in a July 2000 rating decision on the basis that this disability was not incurred in or caused by service.  This decision became final as the Veteran did not appeal it or submit evidence within one year of its issuance.  A January 2005 rating decision declined to reopen the claim on the basis that no new and material evidence had been submitted since the July 2000 rating decision.  The Veteran did not appeal this decision, or submit new and material evidence within one year of its issuance, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016).  

The Board must look at all the evidence submitted since the January 2005 decision.  At the time of the decision, the record included service treatment records, as well as VA treatment records.  

In April 2010, the Veteran was afforded a VA examination in regards to his claim for an acquired psychiatric disorder.  The new evidence contained in the VA examination is relevant and probative.  As new and material evidence has been received, the Board concludes that the claim for entitlement to service connection for an acquired psychiatric disorder is reopened and, in this regard, the Veteran's appeal is granted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Gulf War Syndrome, to include symptoms of irritable bowel syndrome

Entitlement to service connection for Gulf War Syndrome, to include symptoms of irritable bowel syndrome was denied in an August 2008 rating decision on the basis that the medical evidence of record failed to show that this disability has been clinically diagnosed or that the Veteran had an undiagnosed illness due to irritable bowel.  The Veteran did not appeal the decision or submit evidence within a year of its issuance and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016).

The Board must look at all the evidence submitted since the August 2008 decision.  At the time of the decision, the record included service treatment records, as well as VA treatment records.  

In November 2010, the Veteran was afforded a VA examination in regards to his claim for irritable bowel syndrome.  The new evidence contained in the VA examination is relevant and probative.  As new and material evidence has been received, the Board concludes that the claim for entitlement to service connection for Gulf War Syndrome, to include symptoms of irritable bowel syndrome, is reopened and, in this regard, the Veteran's appeal is granted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Joint pain, to include knees, elbows, and shoulders as due to an undiagnosed illness

Entitlement to service connection for joint pain, to include knees, elbows, and shoulders as due to an undiagnosed illness was denied in a January 2005 rating decision on the basis that this disability neither arose during service in the Gulf theater nor was it manifested to a compensable degree after the last date of service in the Gulf theater during the Gulf War.  This decision became final as the Veteran did not appeal it or submit new and material evidence within one year of its issuance.  An August 2008 rating decision declined to reopen the claim on the basis that no new and material evidence had been submitted since the January 2005 rating decision.  The Veteran did not appeal this decision, or submit new and material evidence within one year of its issuance, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016).

The Board must look at all the evidence submitted since the August 2008 decision.  At the time of the decision, the record included service treatment records, as well as VA treatment records.  

In May 2010, the Veteran was afforded a VA examination in regards to his claim for joints.  The new evidence contained in the VA examination is relevant and probative.  As new and material evidence has been received, the Board concludes that the claim for entitlement to service connection for joint pain, to include knees, elbows, and shoulders as due to an undiagnosed illness is reopened and in this regard, the Veteran's appeal is granted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Sleep apnea

Entitlement to service connection for sleep apnea was denied in a June 2001 rating decision on the basis that records did not indicate that the Veteran had the disability post-service.  The decision has become final as the Veteran did not appeal it or submit new and material evidence within one year of its issuance.  January 2005 and August 2008 rating decisions declined to reopen the Veteran's sleep apnea claim on the basis that no new and material evidence had been submitted.  The Veteran did not appeal these decisions, or submit new and material evidence within one year of the issuance of the decisions, and they became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016).

The Board must look at all the evidence submitted since the August 2008 decision.  At the time of the decision, the record included service treatment records, VA treatment records, and a VA Gulf War registry exam.

In April 2016, the VA received an affidavit from the Veteran describing his experiences and duties as a serviceman in the Persian Gulf.  He mentions the development of his symptoms and references treatments received.   The new evidence contained in the affidavit is relevant and probative.  As new and material evidence has been received, the Board concludes that the claim for entitlement to service connection for sleep apnea is reopened and in this regard, the Veteran's appeal is granted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The application to reopen the claim for service connection for an acquired psychiatric disorder is granted.

The application to reopen the claim for service connection for Gulf War Syndrome, to include symptoms of irritable bowel syndrome, is granted.
The application to reopen the claim for service connection for joint pain, to include knees, elbows, and shoulders as due to an undiagnosed illness, is granted.

The application to reopen the claim for service connection for a sleep disorder, to include sleep apnea, is granted.


REMAND

The Veteran has claimed entitlement to service connection for the following issues: an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD); Gulf War Syndrome, to include symptoms of irritable bowel syndrome; joint pain, to include knees, elbows, and shoulders as due to an undiagnosed illness; and entitlement to service connection for a sleep disorder, to include sleep apnea.

As a threshold issue, the Board notes that the Veteran's DD 214 states that he had a year and one month of sea service and received the Southwest Asia Service Medal, as well as the Kuwait Liberation Medal.  To be eligible for the Kuwait Liberation Medal, the Veteran must have served in the Arabian Gulf (a/k/a Persian Gulf), the Red Sea, the Gulf of Oman, that portion of the Arabian Sea north of 10 degrees north latitude and west of 68 degrees east longitude, the Gulf of Aden, or the total land areas of Iraq, Kuwait, Saudi Arabia, Oman, Bahrain, Qatar and the United Arab Emirates.  Therefore, the Board finds that he had service in the Southwest Asia theater of operations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Additionally, the Veteran received the Combat Action Ribbon; hence, the evidence reflects that he engaged in combat with the enemy during his service.  38 U.S.C.A. § 1154(b). 

In April 2016, VA received an affidavit from the Veteran attesting that he first started experiencing stomach pains while he was in service.  He states that his symptoms started to get worse after service and that he first went to treatment for his irritable bowel syndrome, joint pain, and sleep apnea in 1993.  He states that since starting treatment for his irritable bowel syndrome, joint pain, and sleep apnea, he has to take medications to control his symptoms and that without the medications his disabilities would get progressively worse.  He also states that he receives treatment at least three times per month at the Miami VA Medical Center.  The Board notes that there are no treatment records from 1993 in the Veteran's claim file and the Veteran has not indicated whether this treatment was private or with VA.  Additionally, the most recent VA records that have been associated with the claims file are from September 2009.  Remand is necessary to obtain these records.  These statements also indicate a potential worsening of the Veteran's conditions since the most recent May 2010 and November 2010 VA examinations for the conditions.  The Board acknowledges that the May 2010 VA examination of the joints indicated that the Veteran's multijoint symptoms could be classified as an undiagnosed illness "at this time;" however, the evidence of record at that time did not reflect that the Veteran's multijoint symptoms had become manifest to a degree of 10 percent or more, hence, the symptoms were not considered a qualifying chronic disability under 38 C.F.R. § 3.317.  Therefore, remand is necessary to obtain updated examinations to determine if the Veteran has any diagnosed disabilities related to his joint pains or gastrointestinal symptoms, or has a qualifying chronic disability under 38 C.F.R. § 3.317.  

The Board has expanded the Veteran's PTSD claim to encompass any acquired psychiatric disorder.  A treatment record from January 1997 indicates that the Veteran was diagnosed with chronic adjustment disorder with mixed anxiety and depressed mood.  The treatment record indicates that the Veteran had experienced a series of acute and chronic stressors, including combat and the uncertainty of exposure to chemical agents during his service in the Gulf War.  The Veteran was afforded a VA examination in April 2010, which reflects that the Veteran was receiving treatment for a mental disorder.  The examiner opined that the Veteran suffers from major depressive disorder, but that this was not caused by or the result of military service as the Veteran was not diagnosed or treated in service and the first mention of depressive diagnosis was about five years after service.  Neither of these opinions provides adequate rationales for the conclusions reached.  Therefore, remand for a new examination is necessary.

The Veteran's treatment records reflect that the Veteran suffers from sleep disturbance.  For example, a treatment record from December 1998 indicates that the Veteran complained of an irregular sleep schedule.  A VA treatment record from January 2000 indicates that the Veteran attributes his poor sleep to psychiatric and pain conditions.  The record also reflects that he was evaluated by the sleep clinic and diagnosed with sleep apnea.  A VA psychiatric examination from April 2010 reflects that the Veteran has sleep impairment, specifically early and mid-insomnia.  The Veteran has not been afforded a VA examination regarding his claim for a sleep disorder.  Remand to obtain a medical on the etiology of the Veteran's sleeping problems is needed.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including records of the Veteran's treatment for irritable bowel syndrome, joint pain, and sleep apnea beginning in 1993.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, VA treatment records from September 2009 to the present must be obtained.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination with respect to his claim for Gulf War Syndrome, to include symptoms of irritable bowel syndrome.  The claim file must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

(A)  Please state whether the Veteran's gastrointestinal symptoms have been attributable to a known clinical diagnosis at any time during the pendency of his December 2009 claim.   

(B)  For any known clinical diagnosis provided, opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset during the Veteran's service, or is otherwise related to his service.

(C)  If any of the Veteran's gastrointestinal symptoms are not attributable to a known clinical diagnosis, then opine as to whether the Veteran has objective indications, as established by history, physical examination, and laboratory tests, of an undiagnosed illness or if the Veteran has a functional gastrointestinal disorder (i.e., a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease).  See 38 C.F.R. § 3.317.

The examiner should address the Veteran's contentions that (1) his symptoms started to get worse after service and that he first went to treatment in 1993; (2) since starting treatment he has to take medications to control his symptoms; and (3) without the medications his disabilities would get progressively worse.

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.

3.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination with respect to his claim for joint pain, to include knees, elbows, and shoulders, as due to an undiagnosed illness.  The claim file must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

Thereafter, the examiner is asked to furnish an opinion with respect to the following:

(A)  Please state whether the Veteran's symptoms of joint pain, including in the knees, elbows, and shoulders, have been attributable to a known clinical diagnosis at any time during the pendency of his December 2009 claim.   

(B)  For any known clinical diagnosis provided, opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset during the Veteran's service, or is otherwise related to his service.

(C)  If any of the Veteran's symptoms of joint pain are not attributable to a known clinical diagnosis, then opine as to whether the Veteran has objective indications, as established by history, physical examination, and laboratory tests, of an undiagnosed illness or a medically unexplained chronic multisymptom illness, that has existed for six months or more or exhibited intermittent episodes of improvement and worsening over a six-month period.

A "medically unexplained chronic multisymptom illness is defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

In providing these opinions, the examiner should address the Veteran's contentions that (1) his symptoms started to get worse after service and that he first went to treatment in 1993; (2) since starting treatment he has to take medications to control his symptoms; and (3) without the medications his disabilities would get progressively worse.

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.

4.  After completing the development requested in items 1 and 3, schedule the Veteran for an appropriate VA examination with respect to his acquired psychiatric disability claim.  The claim file must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

Thereafter, the examiner is asked to furnish an opinion with respect to the following:

(A)  Please state whether the Veteran's neuropsychological symptoms have been attributable to a known psychiatric diagnosis at any time during the pendency of his December 2009 claim.   

(B)  If PTSD is diagnosed, the examiner should opine whether it is at least as likely as not (50% or greater probability) that any of the claimed stressors, including the Veteran's engagement in combat with the enemy, caused the Veteran's PTSD.

(C)  If the examination results in any psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder(s), to include whether it is at least as likely as not (a 50% or greater probability) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's active service, including his combat service.

(D)  If, and only if, the examination completed in conjunction with item #3 finds that it is at least as likely as not that the Veteran has a diagnosed joint disability related to his service, or has an undiagnosed illness or medically unexplained chronic multisymptom illness manifested by joint pain, then for any psychiatric diagnosis provided, the examiner should opine whether the psychiatric disability is caused or aggravated (i.e., any increase in severity) by any disability related to joint pain.

(E)  If any of the Veteran's neuropsychological symptoms are not attributable to a known clinical diagnosis, then opine as to whether the Veteran has objective indications, as established by history, physical examination, and tests, of an undiagnosed illness or a medically unexplained chronic multisymptom illness, that has existed for six months or more or exhibited intermittent episodes of improvement and worsening over a six-month period.

A "medically unexplained chronic multisymptom illness is defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

In formulating his/her opinion, the examiner should consider the various psychological assessments contained in the record, to include the January 1997 treatment record, which suggested that the Veteran's chronic adjustment disorder with mixed anxiety and depressed mood was related to a series of acute and chronic stressors, including combat and the uncertainty of exposure to chemical agents during his service in the Gulf War, as well as a VA examination from April 2010, which opines that the Veteran's major depressive disorder was not caused by or the result of military service.

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.

5.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination with respect to his sleep disorder claim.  The claim file must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

(A)  Please state whether the Veteran's symptoms have been attributable to a known clinical diagnosis of a sleep disorder, which is separate from any diagnosed acquired psychiatric disorder, at any time during the pendency of his December 2009 claim. 

(B)  For any known clinical diagnosis provided, opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset during the Veteran's service, or is otherwise related to his service.

(C)  If any of the Veteran's symptoms of sleep impairment are not attributable to a known clinical diagnosis, then opine as to whether the Veteran has objective indications, as established by history, physical examination, and laboratory tests, of an undiagnosed illness or a medically unexplained chronic multisymptom illness, that has existed for six months or more or exhibited intermittent episodes of improvement and worsening over a six-month period.

A "medically unexplained chronic multisymptom illness is defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

The examiner should address the Veteran's contentions that (1) his symptoms started to get worse after service and that he first went to treatment in 1993; (2) since starting treatment he has to take medications to control his symptoms; and (3) without the medications his disabilities would get progressively worse.

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.

6.  After completion of the above and any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his attorney must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


